Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 01/29/2021, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
4.    Applicant’s Oath was filed on 01/16/2019.

Drawings
5.    Applicant’s drawings filed on 01/16/2019 has been inspected and is in compliance with MPEP 608.01.
Specification
6.    Applicant’s specification filed on 01/16/2019 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
7.    NO objections warranted at initial time of filing for patent.

Remarks
8.	Examiner request Applicant review relevant prior art under the conclusion of this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,698,879 hereinafter Todd in view of U.S. Publication No. 20180374173 hereinafter Chen.

As per claim 1, Todd discloses:
A method (Col. 1 Lines 35-43 “For example, in one embodiment, a method comprises the following steps. In an extended cloud computing environment comprising a plurality of computing resources associated with an enterprise, the method maintains a distributed ledger integrated with a data sharing system, wherein a given node associated with the distributed ledger and 
performing a data management transaction; generating transaction metadata relating to the data management transaction (Col. 9 Lines 9-18 “In FIG. 6A, methodology 600 comprises the following steps. In step 602, a new data set is created and/or captured at a computing resource in an extended multi-cloud environment. Step 604 records one or more transactions in a distributed ledger whereby one or more transactions are signed by private key of corresponding BCN. Transaction data can include, by way of example only, metadata describing circumstances of the new data creation/capture, metadata describing the type of new data set, an IPFS hash value for the new data set, etc.”); 
transmitting the metadata to a blockchain network (Col. 4 Lines 32-34 “As used herein, the terms " blockchain," "digital ledger" and "blockchain digital ledger" may be used interchangeably.” Col. 5 Lines 1-10 “In illustrative embodiments, examples of transactions that each computing resource can store on the distributed ledger include, but are not limited to, metadata about one or more incoming data sets, metadata about one or more deleted data sets, other metadata that would be useful for an enterprise to know about data being processed by each computing resource in the extended multi-cloud environment 100. As used herein, "metadata" is generally understood to refer to any data that describes, defines or otherwise characterizes other data.”); 
Todd does not disclose:
and receiving, from the blockchain network, confirmation that the metadata has been stored in a distributed ledger associated with the blockchain network

Chen discloses:
and receiving, from the blockchain network, confirmation that the metadata has been stored in a distributed ledger associated with the blockchain network (para 0068 “Copyright management transactions may be classified into a copyright transaction, a product transaction, and a license transaction. A transaction includes a version number, a transaction type, input content, and output content. The version number indicates a version of a data structure carrying the transaction. The input content includes an input source of an asset carried in the transaction, and specifically includes: a transaction ID of a copyright management transaction currently carrying an asset, an index of the asset in the copyright management transaction, and a signature of an asset owner.” The copyright management transaction includes the metadata. Para 0123 “s704. The blockchain processing apparatus corresponding to the leader receives one or more copyright management transactions sent by the copyright processing apparatus corresponding to the leader; and the leader constructs a block by using the copyright management transaction, and constructs a Para 0126 “S706. Each blockchain processing apparatus receives the block sent by the copyright processing apparatus corresponding to the blockchain processing apparatus, and stores the block.” Para 0127 “S707. The blockchain processing apparatus in which the leader is located receives a block success response or failure response returned by each blockchain processing apparatus, and counts a quantity of success responses; and if the quantity of success responses exceeds a specified threshold, it indicates that the check succeeds, and in this case, the block is submitted to each blockchain processing apparatus in the network, so that each blockchain processing apparatus persistently stores the block and generates a transaction ID for each transaction in the block.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method maintains a distributed ledger integrated with a data sharing system of Todd to include receiving, from the blockchain network, confirmation that the metadata 
The motivation would have been to receive a confirmation for storing data in a blockchain in order to properly confirm/identify data is safely stored.

As per claim 2, Todd in view of Chen discloses:
The method as recited in claim 1, wherein the data management transaction comprises any one or more of: a data read operation; a data write operation; and, a data delete operation (Chen para 0026, 0117, and 0120 the motivation would have an appropriate write operation to perform a directive).  

As per claim 3, Todd in view of Chen discloses:
The method as recited in claim 1, wherein the method is performed at a computing system configured to implement a data protection process (Todd Col. 4 Lines 26-59).

As per claim 4, Todd in view of Chen discloses:
The method as recited in claim 1, wherein, prior to its transmission to the blockchain network, the metadata is aggregated together with other metadata relating to another data management transaction, so that the aggregated metadata is transmitted to the blockchain network (Todd Col. 5 Lines 1-10 and 

As per claim 5, Todd in view of Chen discloses:
The method as recited in claim 4, wherein aggregation of the metadata is performed based on one or more configurable parameters (Chen Fig. 7, para 0068-0070, the motivation would have been to properly aggregate metadata for storage).  
	
As per claim 6, Todd in view of Chen discloses:
The method as recited in claim 1, wherein the data management transaction comprises a data delete operation (Todd Fig. 6B), 
and the metadata comprises proof of data deletion for the data delete operation (Todd Fig. 6B).  

As per claim 7, Todd in view of Chen discloses:	
The method as recited in claim 1, wherein the metadata comprises any one or more of: date and time of the data management transaction; transaction id; data management system id; data protection policy relating to data implicated by the data management transaction; physical location of data involved in the data management transaction; and, proof of data deletion (Chen para 0068, the motivation would have been to properly aggregate metadata for storage).

As per claim 8, Todd in view of Chen discloses:	
The method as recited in claim 1, wherein the method is performed at a computing system configured to implement a data protection process, and the computing system communicates with the blockchain network by way of a blockchain plugin at the computing system, and the computing system comprises a node of the blockchain network (Chen Fig. 7, para 0030, 0086, 0119-0129, The motivation would have been to secure communicate and operate a blockchain network).

As per claim 9, Todd in view of Chen discloses:	
The method as recited in claim 1, wherein the metadata is transmitted to the blockchain network by way of a blockchain plugin or via an API gateway that is used for connectivity with an external system (Chen Fig. 7, para 0030, 0084, 0086, 0119-0129, The motivation would have been to secure communicate and operate a blockchain network).

As per claim 10, Todd in view of Chen discloses:	
The method as recited in claim 1, wherein receiving, from the blockchain network, confirmation that the metadata has been stored in a distributed ledger associated with the blockchain network comprises receiving, from the blockchain network, confirmation that the metadata has been registered as a block on the blockchain network (Todd Fig. 6A) (Chen Fig. 7, para 0030, 0084, 0086, 0119-0129, The motivation would have been to secure communicate and operate a blockchain network).

As per claim 11, the implementation of the method of claim 1 will execute the non-transitory storage medium of claim 11. The claim is analyzed with respect to claim 1.

As per claim 12, the claim is analyzed with respect to claim 2.

As per claim 13, the claim is analyzed with respect to claim 3.

As per claim 14, the claim is analyzed with respect to claim 4.

As per claim 15, the claim is analyzed with respect to claim 5.

As per claim 16, the claim is analyzed with respect to claim 6.

As per claim 17, the claim is analyzed with respect to claim 7.

As per claim 18, the claim is analyzed with respect to claim 8.

As per claim 19, the claim is analyzed with respect to claim 9.

As per claim 20, the claim is analyzed with respect to claim 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 20190229918 discloses on paragraph 0005 “In accordance with another aspect of the subject matter presented herein, a method is provided of performing a transaction between a first communication device and a second communication device over a communication network. The method includes: requesting, with the first communication device, at least a first integer value from the second communications device, the first integer value being generated for use only in the transaction between the first and second communication devices, said first and second communication devices being provisioned with (i) first and second complementary cryptographic keys that are provided by a trusted party, the first key being usable to generate a proof that verifies that computer logic used a given input to produce a given output and the second key being usable to verify that the proof is accurate; (ii) a proof generating engine (PGE) that uses the computer logic and the first key as inputs and provides as outputs a first proof and a token that is an output arising from execution of the CP; and (ii) a proof verification engine (PVE) that uses the proof, the second key and the token as inputs and output indicating if the proof is accurate; calculating, with the first communication device, a first value of an irreversible function that uses as an input the first integer value received from the second communication device; executing in an atomic operation, with the first communication device, the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GARY S GRACIA/Primary Examiner, Art Unit 2491